Appeal from a judgment of the County Court of Schenectady County (Eidens, J.), rendered November 27, 2000, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record, defense counsel’s brief and defendant’s pro se submissions, we agree. Defendant entered a knowing, voluntary and intelligent plea of guilty of criminal possession of a controlled substance in the third degree. As part of the negotiated plea agreement, defendant waived his right to appeal and was sentenced as a second felony offender to a prison term of 5Vs¡ to 11 years. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650; see generally People v Stokes, 95 NY2d 633).
Mercure, J.P., Peters, Mugglin, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.